 



Exhibit 10.4
(CA LOGO) [y21846y2184600.gif]
CA, Inc.
Restricted Stock Award Certificate

         
 
Name of Participant
 
 
EmplID    

     
Grant Number
  Option
Total Number of Restricted Stock Awards Granted
  **Total Granted**
Grant Date
  Grant Date
Stock Price on Grant Date
  Price

This Certificate confirms the grant under the CA, Inc. 2002 Incentive Plan,
amended and restated effective as of May 20, 2005 (the “Plan”), to the
above-named participant of the amount of Restricted Stock set forth above. This
Certificate merely evidences such grant, and does not constitute property of any
nature or type or confer any additional rights. This grant is subject in all
respects to the applicable terms of the Plan, which are incorporated by
reference in this Certificate. A copy of the Plan may be obtained at no cost by
contacting the Corporate Treasurer.
This Restricted Stock award will vest [INSERT VESTING SCHEDULE] on [INSERT
VESTING DATE(S)]. Shares of Restricted Stock that are included in this award may
not be transferred by the participant prior to vesting and shall be forfeited by
the participant upon the participant’s Termination of Employment, as defined in
the Plan, prior to vesting for any reason other than death or Disability, as
defined in the Plan.
Notwithstanding any of the foregoing, this Restricted Stock grant shall be
subject to the applicable terms and conditions of the Employment Agreement
entered into by and between CA, Inc. and the Optionee, dated as of
[                    ], which are incorporated herein by reference.
The Company may satisfy any federal income tax withholding obligations that
arise in connection with the vesting of the Restricted Stock (or in connection
with an election by the participant under section 83(b) of the Internal Revenue
Code, 1986, as amended, with respect to the Restricted Stock) by withholding
shares of Restricted Stock that are part of this award having a Fair Market
Value, as defined in the Plan, on the date the shares of Restricted Stock first
become taxable equal to the minimum statutory withholding obligation with
respect to such taxable shares.

         
By
       
 
 
 
   

